Citation Nr: 1209515	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a heart condition (status post resection and aneurysm).

2. Entitlement to service connection for dizziness, weakness, and falling down. 

3. Entitlement to service connection for right foot nerve damage.  

4. Entitlement to service connection for blurred vision.  

5. Entitlement to service connection for sleeping problems. 

6. Entitlement to service connection for a hip condition. 

7. Entitlement to service connection for an elbow condition.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for degenerative disc disease. 

10.  Entitlement to service connection for gastroesophageal reflux disorder (claimed as acid reflux). 

11. Entitlement to service connection for hypertension.  

12. Entitlement to service connection for bilateral knee condition. 

13. Entitlement to service connection for an ankle condition. 

14. Entitlement to service connection for erectile dysfunction. 

15. Entitlement to service connection for a left foot condition.  

16. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis, multiple joints (claimed as neck pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file.  

At the July 2011 Travel Board hearing, the Veteran, along with his accredited representative, indicated that the Veteran wished to withdraw all issues currently on appeal, with the exception of the claim for entitlement to service connection for a heart condition.  Accordingly, those issues will be dismissed. 

The Board also notes that the RO has treated the Veteran's claim for a heart condition as one that requires new and material evidence.  The RO based this on the Veteran's previous claim for compensation for a heart condition under the provisions of 38 U.S.C.A. § 1151.  This claim was denied in an unappealed April 2004 rating decision.  However, the Veteran is clearly now claiming his heart condition was directly related to his active military service.  Due to this new theory of entitlement to service connection, the Board finds that the Veteran's heart condition claim is not a new and material evidence claim. 

The issue of entitlement to service connection for a heart condition, status post resection and aneurysm, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

At his July 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding entitlement to service connection for: (1) dizziness, weakness, and falling down; (2) right foot nerve damage; (3) blurred vision; (4) sleeping problems; (5) hip condition; (6) elbow condition; (7) tinnitus; (8) degenerative disc disease; (9) gastroesophageal reflux disorder; (10) hypertension; (11) bilateral knee condition; (12) ankle condition; (13) erectile dysfunction; (14) left foot condition; and (15) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis, multiple joints (claimed as neck pain).  


CONCLUSIONS OF LAW

1. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for dizziness, weakness, and falling down. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

2. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for right foot nerve damage. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

3. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for blurred vision. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

4. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for sleeping problems. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

5. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a hip condition. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

6. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for an elbow condition. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

7. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for tinnitus. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

8. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for degenerative disc disease. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

9. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a gastroesophageal reflux disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

10. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for hypertension. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

11. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a bilateral knee condition. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

12. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for an ankle condition. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

13. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for erectile dysfunction. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

14. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a left foot condition. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

15. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis, multiple joints (claimed as neck pain). 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal. See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. See 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. See 38 C.F.R. § 20.204(b) (2011).


Analysis

In this case, in a rating decision dated in September 2006, the RO denied, inter alia, the Veteran's claims of entitlement to service connection for dizziness/weakness/falling down, right foot nerve damage, blurred vision, sleeping problems, and a heart condition.  The Veteran thereafter perfected an appeal as to these issues only.  See VA Form 9, August 2008.  

Subsequently, in an April 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a hip condition, elbow condition, tinnitus, degenerative disc disease, gastroesophageal reflux disorder, hypertension, bilateral knee condition, erectile dysfunction, ankle condition, and a left foot condition, and denied his request to reopen a claim of entitlement to service connection for arthritis (claimed as neck pain).  The Veteran thereafter perfected an appeal as to all of these issues.  See VA Form 9, April 2010.  

As noted above, however, the Veteran and his representative specifically requested to withdraw all current appeals on the record, with the exception of the heart condition issue, at the July 2011 hearing. See the July 2011 hearing transcript, page 2.  As this request was made on the record at the July 2011 hearing, there is no requirement that it be in writing. 38 C.F.R. § 20.204(b).

The Board therefore finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeals. See 38 C.F.R. § 20.204 (2011).  Accordingly, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The matters are dismissed as.


ORDER

The appeal of entitlement to service connection for dizziness, weakness, and falling down is dismissed.

The appeal of entitlement to service connection for right foot nerve damage is dismissed. 

The appeal of entitlement to service connection for blurred vision is dismissed. 

The appeal of entitlement to service connection for sleeping problems is dismissed. 

The appeal of entitlement to service connection for a hip condition is dismissed. 

The appeal of entitlement to service connection for an elbow condition is dismissed

The appeal of entitlement to service connection for tinnitus is dismissed. 

The appeal of entitlement to service connection for degenerative disc disease is dismissed. 

The appeal of entitlement to service connection for gastroesophageal reflux disorder is dismissed. 

The appeal of entitlement to service connection for hypertension is dismissed. 

The appeal of entitlement to service connection for a bilateral knee condition is dismissed.

The appeal of entitlement to service connection for an ankle condition is dismissed.

The appeal of entitlement to service connection for erectile dysfunction is dismissed.

The appeal of entitlement to service connection for a left foot condition is dismissed.

The appeal of whether new and material evidence has been submitted to reopen a claim entitlement to service connection for arthritis, multiple joints (claimed as neck pain) is dismissed. 


REMAND

The Veteran essentially contends that his abdominal/thoracic aneurysm (status post aortic dissection repair) is related to a May 1977 in-service motor vehicle accident (MVA).  The MVA initially caused injury to his right clavicle and he is service-connected for this disability.  

At his July 2011 Travel Board hearing before the undersigned, the Veteran testified that he began to experience chest/torso pain and abdominal swelling shortly after his separation from active service (in 1977) and that he was subsequently diagnosed with gastritis.  See Hearing Transcript, pp. 3-5.  Following that diagnosis, he reported that his abdominal pain and discomfort continued until April 2003, at which time he was diagnosed with a dissecting thoracic and abdominal aneurism.  See Stormont-Vail Regional Health Center Medical Records, April 2003; see also VAMC, Topeka, Kansas Records, April 2003.  He underwent extensive surgery for treatment of the aneurysm that same month.  Notably, the Veteran testified that the physician who performed his surgery in 2003 loosely related his aneurysm to the 1977 MVA.  See Hearing Transcript, pp. 5-6.  Currently, no such nexus opinion is contained in the claims file.  

With respect to the service treatment records, a May 1977 clinical note confirms that the Veteran fractured his right clavicle in a motor vehicle accident.  He was released from service shortly thereafter in August 1977 with no complaints, findings, or diagnoses relating to the heart, vascular system, or abdomen.  

Post-service VA treatment records show complaints of right ribcage pain, heartburn, stomach distress, and a diagnosis of gastritis beginning in 1994. See VA Treatment Records, February 1994 and March 1994.  However, the Veteran testified that he sought treatment for gastric complaints and torso pain as early as 1977 at the St. Louis or Hartford VAMC.  See Hearing Transcript, pp. 4-5.  To date, it does not appear that these records have been requested by the RO or otherwise associated with the claims file.  These should be obtained upon remand.  

VA treatment records in April 2002 show that the Veteran was admitted to the hospital with heartburn and gastric upset.  In July 2002, the Veteran sought treatment for upper right quadrant swelling.  In April 2003, he was diagnosed with a dissecting abdominal aneurysm and transferred to the Stormont-Vail Health Center where he underwent surgical repair of the aneurysm.  Following the surgery, VA treatment record document continuing complications from the surgery.  

Again, the Veteran's primary contention is that his heart was injured during the in-service motor vehicle accident, and that his subsequent symptoms of torso/chest pain and gastritis were actually early manifestations of the aneurysm. 

In light of the Veteran's documented in-service MVA, his competent complaints of continuous abdominal and gastric symptomatology since military service, and current diagnoses referable to an abdominal aneurysm (status post repair), the Board finds that a remand is necessary in order to afford him a VA examination in order to determine the current nature and etiology of his heart condition (status post abdominal aneurysm repair), to include whether such was caused by his military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an abdominal aneurysm, status post repair, (claimed as heart condition), to include as secondary to his service-connected right clavicle fracture. 

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his gastric/torso complaints and abdominal aneurysm at any time and to submit any treatment records or statements addressing the etiology of such disorders, to include the physician who performed the April 2003 surgery at the Stormont-Vail Regional Health Center in Topeka, Kansa.  

After securing any necessary authorization from him, obtain all identified (non-duplicative) treatment records, and those from the St. Louis and/or Hartford VA Medical Center dated from August 1977 to October 1993, if any.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his abdominal aneurysm, status post repair (claimed as heart condition).  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all current diagnoses referable to the Veteran's abdominal aneurysm (cardiac, vascular, scars, etc).  Thereafter, the examiner should offer an opinion on the following:

(a) Is it at least as likely as not (i.e. at least a 50-50 probability) that the abdominal aneurysm, status post repair, (and any referable diagnoses) is a result of the Veteran's injury in May 1977 when he was thrown from a Jeep? 

(b) Is it at least as likely as not (i.e. at least a 50-50 probability) that the Veteran's gastric, chest, and torso symptoms following the 1977 MVA were early manifestations of the April 2003 abdominal aneurysm? 

(c) If the answers to (a) and (b) above are negative, then is it at least as likely as not (i.e. at least a 50-50 probability) that the Veteran's abdominal aneurysm, status post repair, is casually related to any incident of his of service, or otherwise had its onset during service?

In offering an opinion on the above, the examiner should consider the Veteran's injury when he was thrown from the Jeep in May 1977, and his statements regarding continuity of torso/gastric symptomatology since service, the reports of which the Board finds competent and credible for purposes of this remand.

(d)  The examiner should also offer an opinion as to whether the abdominal aneurysm and/or a heart disability is at least as likely as not (i.e. at least a 50-50 probability) caused or aggravated by the Veteran's service-connected right clavicle fracture.  With respect to addressing the question of aggravation, the examiner should address whether the Veteran's service-connected clavicle disability increases in severity and beyond the natural progress a heart disability, also claimed as abdominal aneurysm.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence/manifestations of the Veteran's abdominal aneurysm, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

(e)  The examiner should offer an opinion as to whether the Veteran currently as a heart disorder.  If so the examiner should state whether it is at least as likely as not (i.e. at least a 50-50 probability) due to or related to the jeep accident the Veteran had in service.  In giving this opinion, the Veteran should provide a rationale which includes a discussion of the Veteran's medical history, including the asserted symptoms, the onset of those symptoms and the frequency/duration of such symptoms.  The rationale should also include a discussion of sound medical principles, examination findings, as well as all pertinent evidence in the claims file.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


